                      Case 1:19-cv-06702-LGS Document 100 Filed 10/14/20 Page 1 of 3




                                              THE CITY OF NEW YORK
                                             LAW DEPARTMENT                                        SHAWNA C. MACLEOD
                                                  100 CHURCH STREET                             Assistant Corporation Counsel
JAMES E. JOHNSON
                                                  NEW YORK, NY 10007                        Labor & Employment Law Division
Corporation Counsel
                                                                                                        Office: (212) 356-3187
                                                                                                       smacleod@law.nyc.gov


                                                                                 October 13, 2020

           VIA ECF                                                Application DENIED without prejudice to renewal by
           Honorable Lorna G. Schofield                           October 16, 2020. A motion to seal must provide
           United States District Judge                           particularized justifications specific to the information
           United States District Court                           sought to be sealed. See Lugosch v. Pyramid Co. of
           Southern District of New York                          Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)
           40 Foley Square                                        ("[D]ocuments may be sealed if specific, on the record
           New York, New York 10007                               findings are made demonstrating that closure is
                                                                  essential to preserve higher values and is narrowly
                                                                  tailored to serve that interest."). So Ordered.
                        Re: Nell, et al. v. City of New York
                              19 Civ. 6702 (LGS)             Dated: October 14, 2020
                                                                    New York, New York
           Dear Judge Schofield:

                          I am the Assistant Corporation Counsel in the Office of James E. Johnson,
           Corporation Counsel for the City of New York, assigned to represent the City of New York (the
           “City”) in the above-referenced collective action. In compliance with Your Honor’s Individual
           Practices, Rule I.D, Redactions and Filings Under Seal, I write to explain the need to seal the
           document Bates marked CityTime 000860, filed as Ex. L to the Declaration of Shawna C. MacLeod,
           dated October 13, 2020, in support of Defendant’s Motion for Summary Judgment.

                           On January 9, 2020, the Court so-ordered a Stipulation in connection with
           Defendant’s assertion of the good faith defense (“Limited Waiver Stipulation”). See ECF No. 34.
           As a result of Defendant’s assertion of the good faith defense, Defendant agreed in the Limited
           Waiver Stipulation to disclose documents and communications between the New York City Law
           Department and non-lawyer employees of the City and/or the New York City Department of
           Correction (“DOC”): “pertaining to the legal requirements of the FLSA as applied to DOC pay
           policies, practices, and procedures;” and “concerning the formulation and drafting of the
           CityTime certification and/or timekeeping system as it relates to any claims or defenses asserted
           in this lawsuit.” Id. ¶¶ 1(a), (b). The Limited Waiver Stipulation also states that “[t]he production
           of documents and communications as set forth [in the Limited Waiver Stipulation] shall
           constitute a limited waiver of the attorney client privilege with respect to only the assertion of the
           good faith defense in this matter.” Id. ¶ 2. The Limited Waiver Stipulation further allows a party
           to “make an application to the Court regarding documents and/or communications produced
           pursuant to this Order.” Id. ¶ 5.
         Case 1:19-cv-06702-LGS Document 100 Filed 10/14/20 Page 2 of 3




               By requesting to file the document Bates marked CityTime 000860 under seal,
Defendant is attempting to maintain the privileged status of the document, which constitutes
meeting minutes including advice from counsel. Pursuant to the Limited Waiver stipulation, the
parties have agreed that this document should be treated as privileged.

               Accordingly, the City respectfully requests that the Court issue an order directing
that Ex. L attached to the declaration of Shawna C. MacLeod dated October 13, 2020, be filed
under seal.

               Defendant thanks the Court for its consideration of this request.


                                                             Respectfully submitted,



                                                                    /s/ Shawna C. MacLeod
                                                             Shawna C. MacLeod
                                                             Assistant Corporation Counsel



Att: Appendix

cc:    All Counsel of Record (by ECF)




                                                2
       Case 1:19-cv-06702-LGS Document 100 Filed 10/14/20 Page 3 of 3




Appx. A:

           All parties and counsel of record should have access to the sealed document.




                                           3
